Adams, P. J.
(dissenting):
While I am quite inclined to take the view of this case indicated in the first-paragraph of Justice Hiscock’s memorandum, I prefer to place my ■ vote for reversal upon another ground, concerning which I feel-more certain. I refer to the exceptions taken to certain portions of the evidence of Dr. Johnson and which appear at folios 122 and 123. It seems to me this evidence was clearly incompetent and inadmissible. It amounted to nothing more than the merest conjecture upon the part of the witness as to what might happen in the future. A lay "witness could have given the same answer just as well as the doctor, and it would have been quite as valuable, which is equivalent to saying that it was of no value coming from either source. But it undoubtedly gave the jury an opportunity to speculate and to- assume that what the witness said might happen very likely would happen. I think the- damages-awarded by thé jury in this case were enhanced by reason of this incompetent evidence.
The contention of the respondent’s counsel that all objection was waived by permitting the questions to be answered is not tenable. The form of the questions was entirely proper and unobjectionable, but the answers were not what the questions called for, and, therefore, the only thing the defendant’s counsel could do was to move to strike them out. For the refusal of the court to grant this motion I think a new trial should be granted.